Citation Nr: 0911605	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-31 183	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

                                                     
REPRESENTATION

Appellant represented by:  Military Order of Purple Heart


WITNESS AT HEARING ON APPEAL

Appellant and E. G.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to May 
1946.  His awards included the Combat Infantryman Badge and 
Purple Heart.  He was not held as a prisoner of war.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

On appeal in November 2006, the Board remanded the case for 
additional development, to include providing complete 
Veterans Claims Assistance Act (VCAA) notice and 
readjudication of the claim under the December 2005 amendment 
to 38 C.F.R. § 3.22.  The requested development was 
completed.  

In August 2008, the Board again remanded the case, on this 
occasion to afford the appellant a hearing.  In December 
2008, a hearing was held before the undersigned Veterans Law 
Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The hearing 
transcript is in the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During his lifetime, the Veteran was service-connected 
for a radial nerve injury, left arm, and for scars, left 
chest.  

2.  The Veteran received a total disability rating based on 
individual unemployability, effective from March 2000, when 
his claim for an increase was received.  

3.  The death certificate shows the Veteran died in July 2003 
at age 80.  The immediate cause of death was listed as 
myelodysplasia syndrome, due to transfusion hemosiderosis.  
Other significant conditions contributing to death were: 
diabetes, coronary artery disease, sleep apnea, and renal 
insufficiency.  

4.  The Veteran's service-connected disability was not 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  

5.  The disability was not continuously rated totally 
disabling for a period of not less than five years from the 
date of such Veteran's discharge or other release from active 
duty.  

6.  The Veteran was not a former prisoner of war.  

7.  CUE in a prior decision has not been claimed or 
demonstrated.  


CONCLUSION OF LAW

The criteria for the payment of DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in December 2006.  Thereafter, 
the appellant was afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in December 2008.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

The case turns on information already of record, in 
determining when the total disability claim was received and 
whether there was clear and unmistakable error in prior 
decisions.  It is a matter of applying the law to the 
established facts of this case.  There is nothing more the 
appellant can do to substantiate her claim.  Therefore, there 
is no information or assistance that VA can provide to assist 
her to substantiate her claim.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Consequently, VCAA does not require 
further notice or assistance in developing the claim.  

The Law and Regulations

38 U.S.C.A. § 1318 governs benefits for surviving spouses of 
certain veterans rated totally disabled at the time of death.  
38 C.F.R. § 1318.  Specifically, it provides that "[t]he 
secretary shall pay benefits . . . to the surviving spouse . 
. . of a deceased veteran described in subsection (b) of this 
section in the same manner as if the veteran's death were 
service connected."  38 C.F.R. § 1318(a); accord 38 C.F.R. 
§ 3.22(a) (2008).  

Subsection (b), in turn, states that "[a] deceased veteran . 
. . is a veteran who dies, not as the result of the veteran's 
own willful misconduct, and who was in receipt of or entitled 
to receive . . . compensation at the time of death for a 
service-connected disability rated totally disabling if- (1) 
the disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty; or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death."  38 U.S.C.A. § 1318(b); accord 
38 C.F.R. § 3.22(a) (2008).  

Effective from January 21, 2000, the implementing regulation 
for DIC benefits provided as follows: "(a) Even though a 
veteran died of non-service-connected causes, VA will pay the 
death benefits to the surviving spouse . . . in the same 
manner as if the veteran's death were service connected, if: 
(1) The veteran's death was not the result of his . . . own 
willful misconduct, and (2) At the time of death, the veteran 
was receiving, or was entitled to receive, compensation for 
service-connected disability that was: (i) Rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death. . . ."  38 C.F.R. § 
3.22(a) (2008); see 65 Fed. Reg. 3388 (Jan. 21, 2000) 
(setting forth new regulation and effective date).  
Subsection (b) of § 3.22 at this time further provided that 
"[f]or the purposes of this section, 'entitled to receive' 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because: . . . (3) The veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date. . . ."  
38 C.F.R. § 3.22(b) (2008).  For the purposes of this 
section, "rated by VA as totally disabling" was inclusive 
of total disability ratings based on unemployability.  38 
C.F.R. § 3.22(c) (2008).  



Discussion

The appellant claims that there was clear and unmistakable 
error (CUE) in the August 2001 rating decision that granted 
the total disability rating based on individual 
unemployability, effective in March 2000.  She argues that 
the Veteran should have been rated as 100 percent disabled 
from the date he stopped working as a translator in 1976.  
She avers that the law and regulation do not require the 
100 percent disability to be due exclusively to service-
connected disability.  The law and regulation do not support 
that position.  Section (b) of 38 U.S.C.A. § 1318, provides 
benefits if the Veteran was receiving compensation "at the 
time of death for a service-connected disability rated 
totally disabling."  (Emphasis added.)  It is a well 
established principle running throughout the law and 
regulations that compensation is paid only for service-
connected disabilities.  See 38 C.F.R. §§ 3.4, 3.22; compare 
§ 3.3 (2008).  

During his lifetime, the Veteran was service-connected for a 
radial nerve injury, left arm, evaluated at 60 percent from 
July 1965, as well as for scars, left chest, evaluated at 
zero percent from May 1946.  

In August 2001, the Veteran received a total disability 
rating based on individual unemployability, effective from 
March 2000.  The Veteran did not appeal that decision.  He 
was not service-connected for any other disability during his 
lifetime, and at the time of his death, he had no claims 
pending before VA.  

The death certificate shows the Veteran died in July 2003 at 
age 80.  The immediate cause of death was listed as 
myelodysplasia syndrome, due to transfusion hemosiderosis.  
Other significant conditions contributing to death were: 
diabetes, coronary artery disease, sleep apnea, and renal 
insufficiency.  

At the December 2008 hearing, the appellant and her son 
testified to the effect that the Veteran was totally disabled 
and required assistance with the activities of daily living 
for much more than 10 years before his death.  The laws and 
regulations on effective dates were discussed.  

A total disability rating is a type of increased rating.  The 
laws provides that the effective date for a claim for 
increase shall be fixed in accordance with facts found, but 
shall not be earlier than the date of receipt of the 
application.  38 U.S.C.A. § 5110(a).  An exception is that 
the date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability occurred, if an application is 
received within a year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  In other words, if a veteran's service-
connected disability gets worse, or if he becomes totally 
disabled, he has a year from the date the disability 
increased to file his claim and VA can allow benefits back to 
the date he got worse, otherwise the effective date will be 
the date that VA receives his claim.  See also 38 C.F.R. 
§ 3.400(o).  In this case, the Veteran's claim for an 
increase was received on March 14, 2000 and his claim for a 
100 percent rating was received in April 2000.  Thus, the 
earliest effective date would be in March 1999, or a little 
over 4 years before his death.  

The only way to go back further would be to show CUE in a 
prior rating decision.  38 C.F.R. §§ 3.22(b), 3.105(a), 
3.400(k) (2008).  CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,"  (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

The appellant has asserted that the Veteran was disabled for 
many years before he filed his claim and that it was CUE for 
the August 2001 rating decision not to go back many years.  
Accepting that the Veteran was in fact disabled by his 
service-connected disability for many years before the claim 
was filed, the RO was correct in assigning the date the claim 
was received as the effective date.  It can only go back to 
the date of increased disability if the claim is filed within 
a year of that increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  The effective date assigned was correct; 
there was no CUE.  

The Board reviewed the entire claims file.  The appellant has 
submitted a statement dated in May 1993 to the effect that 
the Veteran was not physically capable of returning to work.  
The doctor mentions several non-service-connected 
disabilities as contributing to the Veteran's impairment.  
More importantly, there is no record of a claim being filed 
at that time.  The appellant avers that the Veteran was 
disabled since 1976.  Again, there is no evidence of a claim 
being filed at that time.  The Board's review disclosed that, 
prior to August 2001, the Veteran's service-connected 
disability was last evaluated in August 1965.  Review of that 
rating decision and underlying medical records does not 
disclose any CUE in not assigning a total disability rating 
at that time.  Similarly, review of the earlier rating 
decisions does not disclose any CUE in not assigning a total 
disability rating.  In the absence of CUE, there is no basis 
for an earlier effective date for his total rating.  


Conclusion

It is not claimed, nor does the evidence show that the 
Veteran's service-connected left arm radial nerve injury or 
noncompensable chest scars caused or contributed to cause his 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  

At the time of the Veteran's death, he had been rated as 
totally disabled for a little over 3 years.  His service-
connected disability was not continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death.  The disability was not continuously rated 
totally disabling for a period of not less than five years 
from the date of the Veteran's discharge from active duty.  
The Veteran was not a former prisoner of war.  Further, there 
is no evidence that the Veteran had applied for compensation 
but had not received total disability compensation due solely 
to CUE in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  

The Board has carefully considered the sworn testimony and 
other statements of record.  The Board finds the testimony as 
to the Veteran's long standing disability to be credible.  
However, the controlling factor is not the length of his 
disability but when the claim was filed.  There was a time 
when a widow of a totally disabled veteran simply did not 
qualify for DIC benefits unless the death was service-
connected.  The law was amended to add widows of veterans who 
had been totally disabled for 10 years, because it was felt 
that the widow would have become dependent on VA benefits.  
The appellant may feel that the 10 year requirement is too 
much in her case, but it was set in the law by Congress and 
neither the RO nor this Board has authority to waive that 
requirement.  

Review of the record shows that the there is simply nothing 
that would meet any of the requirements for the payment of 
DIC under 38 U.S.C.A. § 1318.  See Tarver v. Shinseki,---
F.3d---, 2009 WL 539906 (C.A.Fed); Rodriguez v. Peake, 511 
F.3d 1147 Fed. Cir. 2008).  


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


